DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022.
Applicant’s election of Group I, claims 1-9, directed to a material injection scheduling method, in the reply filed on 08 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S4” has been used to designate both the fourth step in fig. 7 and a line determined in the fourth step in fig. 8. Further, reference character “S8” has been used to designate both the eighth step in fig. 7 and a line determined by the eighth step in fig. 8. Also, reference character “S9” has been used to designate both the ninth step in fig. 7 and a line determined in the ninth step in fig. 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
REGARDING CLAIM 1:
Claim 1 recites the limitation "the mixed material" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “materials of a first feed tank and a second feed tank” in lines 3-4. This limitation is indefinite because it is unclear whether each feed tank has one or more than one material. In other words, this limitation could be interpreted as “a material of a first feed tank and a material of a second feed tank”, or as “materials of a first feed tank and materials of a second feed tank.” Additionally, this limitation could be interpreted as “a material of a first feed tank and materials of a second feed tank” or as “materials of a first feed tank and a material of a second feed tank.”
Claim 1 recites the limitation "the material of the first feed tank" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the material of the second feed tank" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
In step (b) and again in step (d), claim 1 recites the limitation “each feeding step”, and this limitation renders the claim indefinite because it is unclear what is meant “feeding step”. Claim 1 recites a feed flow rate of the mixer in step (a), a feed flow rate of the material of the first feed tank in step (b), and a feed flow rate of the material of the second feed tank later in step (e). These flow rates imply that there are no discrete feeding steps, but rather a constant flow of the material of the first feed tank, the material of the second feed tank, and the mixed material. It is unclear what the “each feeding step” mean, especially in view of the various material flow rates also recited in claim 1.  As every recited step is a calculation step and there are no recited feeding steps, the metes and bounds of “each feeding step” is unclear such that the scope of claim 1 cannot be ascertained and art is not applied.
The term “optimum” in claim 1, step (c), is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The "amount" calculated in step (c) is rendered indefinite by the use of the term "optimum".
Further, the term “amount” in step (c) also renders claim 1 indefinite, since it is unclear what particular value or substance is quantified by the “amount.” It is unclear whether the “amount” is an amount of the material of the first feed tank, an amount of the material of the second feed tank, an amount of the mixed material, an amount of the process time, or an amount of some other value, substance, or variable.
The term “difference” in step (c) renders claim 1 indefinite because it is unclear whether the term refers specifically to a product of a mathematical subtraction or more generally to a change in value which could be the result of other mathematical operations such as division or differentiation.
 The term “constant” in step (c) renders claim 1 indefinite, since it is unclear whether “constant” is used as an adjective to describe “a difference in the feed flow rate of the material of the first feed tank”, or whether “constant” is a noun, i.e. a constant value (as opposed to a variable value).
Step (c), taken as a whole, renders claim 1 indefinite because it is unclear whether the step means that the optimum amount is calculated by making the difference constant, or whether the optimum amount itself makes the difference constant. This step could be interpreted as “a step of calculating an optimum amount by making a difference in the feed flow rate of the material of the first feed tank constant” or as “a step of calculating an optimum amount that makes a difference in the feed flow rate of the material of the first feed tank constant”. These interpretations have differing metes and bounds, and so the limitation renders the claim indefinite.
Step (d) also renders claim 1 indefinite. Especially since the substance, value or variable represented by the optimum amount is not specified, it is unclear how the optimum amount is redistributing to each feed step. Further, it is unclear how the optimum amount is redistributed to a feeding step, when mathematically speaking it would seem that the optimum amount must be redistributed to a particular value or variable at each feeding step. 
Additionally, the limitation “reverse order” in step (d) renders claim 1 indefinite. An “order” implies a standard or rule as well as a collection of objects to which that standard or rule is applied; for example, items may be placed in order according to the sequence in which they occur, or according to size or color, or even subjectively according to aesthetic considerations. In step (d), it is unclear what items are ordered in the claimed order, whether the order refers to the feeding steps or to the optimum amount or to the flow rate of the material of the first feed tank. Further, it is unclear how the items are ordered, in other words by what standard or rule the ordering is done, such as chronologically (by sequence in time) or alphabetically. Without an initial, forward order, a reverse order cannot be understood, since it is not clear what must be reversed or inverted to determine the reverse order.  
Claims 2-9 are rejected by virtue of their dependence on claim 1.
REGARDING CLAIM 2:
Claim 2 recites the limitation “in advance” in line 5. This limitation renders the claim indefinite because it is unclear whether “in advance” refers to the step of calculating or to the injection of the amount of the material of the first feed tank. Further, “in advance” establishes either the calculation or injection as coming before some other action, but it is not clear what that later action is. The phrase “in advance” establishes an action or event as coming before another action or event, and the phrase only makes sense in reference to the later action or event. The limitation “in advance” renders claim 2 indefinite first because it is unclear which action is referred to as being in advance, and second because the later action, that the claimed action is in advance of, is unspecified.
Claims 3-8 are rejected by virtue of their dependence on claim 2.
REGARDING CLAIM 5:
Claim 5 recites the limitation “between the step (e) and the step (c)” in lines 1-2. This limitation is unclear because it implies that the additional recited steps are positioned after step (e) and before step (c). However, claim 1 recites step (e) as after step (c), and further requires the completion of step (c) and intervening step (d) prior to the execution of step (e). The limitation “between the step (e) and the step (c)” could be interpreted instead as “after step (e) and before step (c) is repeated” or as “after step (c) and before step (e)”, both of which are possible interpretations having different scope. Claim 5 is indefinite because the scope of this limitation is unclear.
Claim 5 recites the limitation "the feed flow rates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the feed flow rates of the material of the first feed tank” is also indefinite because it is unclear whether the plural feed flow rates is intended to refer to multiple instantaneous values of “a feed flow rate of the material of the first feed tank” in step (b) of claim 1. If this meaning is intended, the feed flow rates of claim 5 should be more clearly identified as individual values of the feed flow rate variable of claim 1. Alternatively, the feed flow rates of the material of the first feed tank could be understood as meaning the respective feed flow rates of multiple process streams drawn from the first feed tank, especially in view of the plurality of mixers in claim 10. This interpretation has a different scope from the former interpretation, and as a result, claim 5 is indefinite.
Claim 5 recites the limitation “the material to be injected from the first feed tank into the mixer” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a total amount” in line 6, and it is unclear what is meant. This limitation could be interpreted as referring to the entirety of “an amount of the material of the first feed tank injected into the mixer in advance” recited in claim 2. This limitation could also be understood as referring to a total of the amount injected in as recited in claim 2 together with the amount “injected” throughout the total process time. Another interpretation is that this limitation refers to the total amount “injected” throughout the total process time, but without including any amount that is injected in advance of the total process time.
Claims 6-8 are rejected by virtue of their dependence on claim 5.
REGARDING CLAIM 6:
Claim 6 recites the limitation “if the sum of the feed flow rates of the material of the first feed tank is not greater than the total amount of the material to be injected from the first feed tank into the mixer in the step (g), the step (c) is not performed”. In other words, if the recited condition is not met then step (c) is omitted. This limitation renders the claim indefinite because claim 1 requires step (c), while claim 6 would make step (c) optional.
Claims 7 and 8 are rejected by virtue of their dependence on claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating feed flow rates and another amount in steps (a), (b), (c) and (e) and correcting a feed flow rate in step (e). 
The limitations of calculating an amount or a flow rate, as draft is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes these steps (a), (b), (c) and (e) from practically being performed in the mind. Similarly, the limitation of correcting a feed flow rate by redistributing an amount is also a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. Redistributing the amount to each feeding step in a reverse order is a mathematical operation which may be done in the mind, and so the broadest reasonable interpretation of the limitation of correcting a feed flow rate is also understood to be a mathematical operation which may be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance on the limitation in the mind but for the recitation of generic computer components (which are not recited in the instant claims), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – producing a precursor having a concentration gradient. However, this element is statement of intended use recited in the preamble, and as such is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02.II). Thus, the additional element of producing a precursor having a concentration gradient does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with the respect to the integration of the abstract idea into a practical application, the additional element of producing a precursor having a concentration gradient is merely an intended use recited within the preamble and as such is not considered a claim limitation. The claim is not patent eligible.

Prior Art Rejection
The metes and bounds of claim 1 and its dependents, claims 2-9, cannot be determined, in part due to the multiple instances of indefiniteness. Therefore, claims 1-9 have not been examined over the prior art. The claims may be rejected over the prior art if the issues of indefiniteness are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728